DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
This office action is in response to the amendment filed 06/30/2022, which amends claim 1. Claims 1-8 and 10-15 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 06/30/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-8 and 10-15 as being unpatentable over Sekine et al. (WO 2013/146806 A1) in view of Yamamoto et al. (US 2011/0062862 A1).
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soga et al. (US 2012/0199825 A1) in view of Kai et al. (US 2010/0187977 A1).
With respect to claim 1, Soga discloses a light emitting organic electroluminescent device comprising an anode, a cathode, a first organic layer (a first light emitting layer) containing a phosphorescent compound and a second organic layer (a hole transporting layer) containing a crosslinked body of a crosslinkable material (a charge transporting polymer, abstract, see polymer compound P-3 which comprises monomer MN 3 which comprises a benzocyclobutane moiety, paragraph 0366 and Example 4 (TABLE 3)).
Soga teaches the phosphorescent material is light emitting material A (page 6), which is pictured below.

    PNG
    media_image1.png
    445
    359
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula (1) when M represents iridium, n1 is 3, and n2 is 0, E1 and E2 each represent a carbon atom, ring L1 is a six-membered heterocyclic ring  (pyridine), ring L2 represents an aromatic hydrocarbon ring (benzene) which has a substituent.
However, while Soga teaches that the first light emitting layer may comprise a host, Soga does not teach a compound represented by formulae (H’-1) to (H’-14) (paragraph 0068).
Kai discloses a light emitting layer with a phosphorescent dopant and a host material (abstract) such as the host material (29) (page 7), which is pictured below.

    PNG
    media_image2.png
    578
    582
    media_image2.png
    Greyscale

This compound meets the requirements of instant (H’-4) when one R1H is joined to an indolocarbazole group which is represented by formula (1H’) when nH1 is 0 and ArH1 is represented by formula (H1-1). In Formula (H1-1), XH1 is a single bond, and RH1 and RH2 are a fused aromatic hydrocarbon or heterocyclic ring and form an indolocarbazole group.
Kai teaches that use of the indolocarbazole compound in an organic EL device provides an organic EL device with high efficiency and good driving stability (paragraph 0018).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the indolocarbazole compound of Kai as a host material for the phosphorescent compound of Soga in order to provide an organic EL device with high efficiency and good driving stability.
With respect to claims 2 and 3, Soga in view of Kai teaches the light emitting device of claim 1, and the crosslinkable material is a low molecular weight compound having at least one crosslinkable group selected from group A (XL-17)(See polymer compound P-3 which comprises monomer MN 3, in paragraph 0366 and Example 4 (TABLE 3)).

    PNG
    media_image3.png
    299
    414
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use crosslinkable monomer comprising XL-17 in the second organic layer, as demonstrated by Soga.
With respect to claim 4, Soga in view of Kim teaches the light emitting device of claim 1, and the crosslinkable constitutional unit is a constitutional unit represented by Formula (2’) when c is 0, Ar4 and Ar6 are an arylene unit, mA is 0, and X’ is crosslinkable group XL-17 (See polymer compound P-3 which comprises monomer MN3, in paragraph 0366 and Example 4 (TABLE 3)).

    PNG
    media_image3.png
    299
    414
    media_image3.png
    Greyscale

.With respect to claim 5, Soga in view of Kim teaches the light emitting device of claim 2, and the grosslinkable group is represented by formula (XL-17), as discussed above.
With respect to claim 6, Soga in view of Kim teaches the light emitting device of claim 1, and the group represented by formula H1-1 is represented by formula H1-1C when XH1 and XH3 are single bonds, XH2 is N(RXH2), RXH2 is an aryl group with a substituent, and all other Z groups are carbon atoms and R groups are hydrogen atoms, as pictured above.
With respect to claim 7, Soga in view of Kim teaches the light emitting device of claim 1, and the phosphorescent compound represented by formula (1) is a phosphorescent compound represented by formula (1-B) when m, n1, n2, and A1-G-A2 are the same as above, all E characters are carbon atoms, R22B  is a substituted aryl group, all other R groups are hydrogen atoms, L1B is a pyridine ring and L2B is a benzene ring.
With respect to claim 8, Soga in view of Kim teaches the light emitting device of claim 7, and the phosphorescent compound represented by formula (1-B) is represented by formula (1-B1).
With respect to claims 10 and 11, Soga in view of Kim teaches the light emitting device of claim  1, and the light emitting layer and the hole transport layer are adjacent to each other and the hole transport layer is between the light emitting layer and the anode (paragraph 0110).
With respect to claims 12-15, Soga in view of Kim teach the light emitting device of claim 1, and the first organic layer comprises a phosphorescent compound represented by formula (1) and a host material comprising a moiety represented by formula (H’-4), as pictured above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        /Sean M DeGuire/Primary Examiner, Art Unit 1786